Citation Nr: 1504889	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for posttraumatic disorder ("PTSD") was denied by the rating decision on appeal.  The Veteran also appealed the issue of entitlement to service connection for PTSD to the Board.  Prior to certification of the appeal, an August 2012 rating decision granted entitlement to service connection for anxiety disorder, not otherwise specified, claimed as PTSD.  A December 2012 statement from the Veteran noted that he "withdrew" his disagreement with respect to PTSD.  The issue is not before the Board for appellate consideration.  38 C.F.R. § 20.204 (2014).


FINDINGS OF FACT

1.  A rating decision in July 1999 denied a claim to reopen a claim for service connection for lumbosacral strain, no new and material evidence was received within the one year period to appeal the decision, and the Veteran did not perfect an appeal with respect to the decision.  

2.  Evidence received since the July 1999 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for lumbosacral strain.  

3.  The evidence is in relative equipoise as to whether the Veteran's back disability, diagnosed as arthritis and myofascial lumbar syndrome, is related to active service.  



CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which denied a claim to reopen a claim of entitlement to service connection for a lumbosacral strain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for lumbosacral strain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a back disability, diagnosed as arthritis and myofascial lumbar syndrome, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, a December 1973 rating decision denied a claim for service connection including for residuals of a back injury.  A December 1973 VA notice letter advised the Veteran of the decision and his appellate rights.  The Veteran did not appeal the decision, nor was new and material evidence received within the one year period to appeal the determination.  The December 1973 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 1984, the Veteran requested that his claim for service connection be reopened.  An August 1984 decision continued the denial of service connection for residuals of a back injury.  The Veteran filed a notice of disagreement and a Statement of the Case was issued in October 1984.  Following receipt of additional evidence in November 1984, the matter was readjudicated and denied in January 1985.  A notice of disagreement with the January 1985 rating decision was received in September 1985 and a Supplemental Statement of the Case was issued in January 1986.  A June 1986 Board decision denied the Veteran's claim for service connection for a back disability.  The June 1986 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In March 1999, VA received the Veteran's request for service connection for a back condition.  A July 1999 rating decision denied the issue of "new and material evidence to reopen claim for service connection for residuals, back injury and low back pain syndrome due to arthritis."  An August 1999 VA notice letter advised the Veteran of the decision and his appellate rights.  New and material evidence was not received within the one year period to appeal the decision, and the Veteran did not appeal the decision.  The July 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2005, the Veteran requested that his claim for service connection be reopened.  He stated that he received continuous treatment for his back from the time he was in the military.  An August 2006 rating decision denied the claim for service connection for lumbosacral strain because the evidence received was not material.  Additional evidence was received in September 2006, and a November 2006 rating decision readjudicated the issue and denied the claim to reopen a claim for service connection for lumbosacral strain because the evidence received was not material.  A November 2006 VA notice letter advised the Veteran of the decision and his appellate rights.  A notice of disagreement was filed in November 2006.  A Statement of the Case (SOC) was issued in December 2006.  Additional evidence in support of the claim was received in October 2007.  The Board construes a statement signed by the Veteran which accompanied the additional evidence received in October 2007 as sufficient to constitute a timely substantive appeal as to the November 2006 rating decision readjudication.  Although an award based all or in part on the additional evidence received in September 2006, (within the one year period to appeal the August 2006 rating decision), is effective on the date entitlement arose or the date VA received the claim decided in the August 2006 rating decision, whichever is later, the filing of additional evidence after receipt of notice of the August 2006 adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. §§ 3.156(c)(3), 20.304 (2014).  As the October 2007 substantive appeal was received after expiration of the one year period to appeal the August 2006 rating decision, and was received more than 60 days after issuance of the SOC, the rating decision on appeal is the November 2006 rating decision.

At the time of the prior final decision, the evidence included VA medical treatment records, the Veteran's statements, lay statements, service personnel records, and a finding that his service medical treatment records were unavailable.   

Evidence associated with the claims folder since the July 1999 rating decision includes the Veteran's statements, VA examination report, a letter from the Veteran's counselor, and VA medical treatment records.  The Board finds that the May 2009 letter from the Veteran's counselor constitutes new and material evidence to reopen the claim of entitlement to service connection for lumbosacral strain.  The letter is "new" because it was not of record at the time of the prior final July 1999 rating decision.  The evidence is "material" because it indicates that the Veteran was told during active service that he had a severe injury of the back and was placed on light duty.  He described the incident in which his convoy was hit and was taken to the base by jeep.  This evidence raises a reasonable possibility of substantiating the claim in that it provides a more complete picture regarding the origin of the in-service injury.   See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that new and material evidence has been received with respect to the claim of entitlement to service connection for a lumbosacral strain and the claim is reopened. 

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record reflects that the Veteran has a current back disability.  An August 2010 VA medical examination report reflects a diagnosis of myofascial lumbar syndrome without evidence of radiculopathy.  Thus, element (1) is demonstrated.  See Shedden, supra.

With respect to element (2), evidence of an in-service disease or injury, the service treatment records reflect that the Veteran complained of back pain several times.  An October 24, 1971 entry noted that the Veteran was involved in a three vehicle accident and complained of pain in the left mandible, thigh, and femur.  An October 26, 1971 entry stated that the Veteran was in a truck wreck and had tenderness in the lower part of his back along with pain since the accident.  An October 28, 1971 entry indicated that the Veteran had back pain and spasm in the lumbo-sacral area.  A November 2, 1971 entry indicated that an X-ray was negative and the Veteran still had muscle spasm in L-5 region on the left.  An April 1972 separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  Element (2) has been met.

Concerning element (3), the Board recognizes that the evidence regarding a nexus relationship between the Veteran's current back disability and active service is limited.

Following separation from active service in April 1972, the Veteran sought private medical treatment for various ailments.  Private medical treatment records show that the Veteran was seen for an office visit in July 1972 and reported that he hurt his back in the Army.  An August 1973 office visit noted that the Veteran still had low back pain and his sternum was hit in a wreck.  A September 1973 office visit noted that the Veteran went to a Veterans hospital and that the x-ray was negative.  A July 1975 entry stated that the Veteran had low back pain and down his leg.  An August 1975 entry noted that a view of the lumbosacral spine did not show evidence of spondylolysis, but minimal loss of lordotic curvature.  

A June 1973 letter from the Veteran's private physician, J.F.W., M.D. addressed to his former employer, General Electric, stated that the Veteran was having pain in the lower aspect of his back after lifting two weeks ago.  Dr. J.F.W. stated that the X-rays revealed bilateral spondylolysis at L-5.  A diagnosis of bilateral spondylolysis was listed.  While noting that the Veteran had pain after lifting two weeks ago, Dr. J.F.W. stated that he felt that this was an "intervening condition" which had been present probably for a long period of time and predisposes one to episodes of low back pain.  

An August 1973 medical certificate and history noted that the Veteran was in Vietnam and had an injury to his back.  He stated that he still had pain.  

The Veteran was provided a VA medical examination in November 1973.  The examiner noted that there was "no evidence of disease or injury involving the musculo-skeletal system."  The examiner listed a diagnosis of "normal, healthy young adult male."  The November 1973 radiographic report stated that there was no bone or joint pathology with respect to the lumbosacral spine and no evidence of bone pathology concerning the sternum.

A June 1984 letter from Dr. J. W. noted that the Veteran had problems with his back since 1973 and according to the Veteran, he hurt it in Vietnam.  Dr. J. W. stated that when he first saw the Veteran, he thought he might have bilateral spondylolysis at L-5 but "wasn't real sure."  He stated that he re-x-rayed his back and could not find anything wrong with the lower lumbar spine.  He explained that it could be secondary to the angle of the tube in reference to the lower lumbar vertebrae.  

A September 1984 hospital summary from Marlin VA Medical Center (VAMC) noted a diagnosis of "low back pain syndrome due to mild degenerative osteoarthritic changes in the lumbosacral spine."  The summary noted that the Veteran reported that his back was injured while serving in Vietnam.  He stated that X-ray films were taken at that time.  The Veteran reported that he was discharged in 1972 and continued to seek medical treatment since that time.  

A March 1985 VA medical record noted that the Veteran had chronic back pain.  The consultation report stated that the Veteran had chronic low back pain since 1971-caused by a motor vehicle accident (MVA) in Vietnam.  The assessment was chronic lower back pain probably secondary to trauma.  The physician noted that X-rays were pending.  

In a September 2006 lay statement, P. B., the Veteran's aunt, stated that she knew the Veteran suffered with his back since his return from the Vietnam conflict and the Veteran stated that he was injured while in the military.  

The Veteran was provided a VA medical examination in August 2010.  The VA examiner explained that the Veteran's disability was "more likely than not" secondary to the attrition of aging, musculoskeletal deconditioning and a genetic predisposition to developing spinal problems.  The diagnosis was listed as myofascial lumbar syndrome.  When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In this respect, the examiner attributed the Veteran's current back disability to post-service factors, such as age.  However, the examiner did not provide sufficient reasoning for the negative nexus opinion.  The examiner did not address the evidence favorable to the Veteran's claim for service connection, to include the Veteran's post-service complaints of chronic back pain first documented in July 1972, shortly after his separation from active service.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.  

In consideration of all of the evidence in this case, the Board finds that service connection for a back disability is warranted.  While the Board could remand for a new VA medical opinion, the current evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

In this respect, the service medical treatment records show recurrent complaints of back pain following a motor vehicle accident.  While the separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal, the Veteran reported a back injury due to his in-service accident shortly after separation from active service in 1972.  The Veteran has provided competent and credible statements regarding the onset and persistent nature of his back pain and submitted a lay statement to attest to its chronic nature.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

The Board recognizes that the post-service medical treatment records do not reflect a diagnosis of osteoarthritic changes until more than a decade after the Veteran's separation from active service.  However, again, the Veteran continued to seek treatment for back pain and complained of back pain since his in-service injury and until he was diagnosed in 1984 with osteoarthritic changes.  38 C.F.R. §§ 3.303(b), 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a)).  To the extent that the Veteran has a back disability other than arthritis, the provisions of 38 C.F.R. § 3.303(d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, the Board finds that the evidence, including the evidence pertinent to service, is in relative balance as to whether the Veteran's current disability had its onset in active service-given the documentation of the Veteran's in-service injury and the Veteran's consistent treatment and credible reports of back pain since his in-service injury.  

As the evidence is in relative balance as to whether the Veteran's current disability is related to service, the benefit-of-the-doubt is resolved in favor of the Veteran.  Service connection for a back disability, diagnosed as arthritis and myofascial 
lumbar syndrome, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbosacral strain is reopened.

Entitlement to service connection for a back disability, diagnosed as arthritis and myofascial lumbar syndrome, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


